Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00021-CV

                              Colleen T. BRADY,
                                   Appellant
                                       v.
                        COMPASS BANK d/b/a BBVA Compass,
                                   Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10192
                       Honorable Norma Gonzales, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that costs of the appeal are assessed against
appellant.

      SIGNED September 23, 2020.


                                             _________________________________
                                             Rebeca C. Martinez, Justice